DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 09/09/2020.
	Currently, claims 1-20 are examined as below.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 09/09/2020. The IDS has been considered.
Claim Objections
Claims 2, 9 and 18 are objected to because of the following informalities: 
	Regarding claim 2, line 2, “the electronic deivce” has a typo. It should read “the electronic device.”
	Regarding independent claim 9, line 6, “at least one opening (205)” should read “at least one opening.” The number “(205)” should be removed to make the claim format consistent.
	Regarding claim 18, line 2, “the lid and substrate” should read “the lid and the substrate.” Otherwise it would be confusing whether such substrate is the same substrate as mentioned before.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 is indefinite, because the term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, because the upper and lower limits associated with the term “about” within a claim limitation cannot be clearly determined.
	Claim 19 is indefinite, because the limitation “the at least one opening” in line 1 was not mentioned in the base claim 14. There is insufficient antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0269347 A1 to Chen et al. (“Chen”).

    PNG
    media_image1.png
    412
    689
    media_image1.png
    Greyscale

Regarding independent claim 9, Chen in Figs. 2A-2B teaches a semiconductor package 2 (¶ 24, semiconductor package device 2), comprising: 
a substrate 10 (¶ 25, carrier 10); 
an optical detector 12 (¶ 19 & ¶ 15, electronic component 12 is a light detector) disposed on the substrate 10; 
a lid 25, 25a (¶ 25, wall structure 25 & frame 25a) disposed on the substrate 10 and surrounding the optical detector 12 (Figs. 2A-2B, surrounding at least parts of the detector 12); 
an encapsulant 14 (Fig. 2A & ¶ 21, package body 12 encapsulates the detector 12 i.e., an encapsulant) formed over the substrate 10 and encapsulating the optical detector 12,
wherein the lid 25, 25a includes at least one opening 26, 26a (Fig. 2A & ¶ 25, spaces (“26,” “26a”) of lid 25, 25a in which the light shielding elements 26, 26a are located at).
Regarding claim 11, Chen in Fig. 2A further teaches the at least one opening 26, 26a is defined by the lid 25, 25a and the substrate 10 (Fig. 2A).
Regarding claim 12, Chen in Fig. 2A further teaches a height of the at least one opening 26, 26a measured from the substrate 10 to a topmost point of the at least one opening 26, 26a is smaller than a thickness of the optical detector 12 (Fig. 2A).
Regarding claim 13, Chen in Fig. 2A further teaches the height of the at least one opening 26, 26a is less than two-third of the thickness of the optical detector 12 (Fig. 2A discloses the height of the opening 26 or 26a is less than two-third of the thickness of the detector 12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 2005/0226636 A1 to Hiramatsu et al. (“Hiramatsu”).

    PNG
    media_image2.png
    573
    524
    media_image2.png
    Greyscale

Regarding independent claim 1, Chen in Fig. 2A teaches a semiconductor package 2 (¶ 24, semiconductor package device 2), comprising: 
a substrate 10 (¶ 25, carrier); 
an electronic device 11, 12 (¶ 23, electronic components 11, 12) disposed on the substrate 10; 
an encapsulant 13, 14 (¶ 23 & ¶ 20-¶ 21, package bodies 13, 14 including epoxy resin) formed over the substrate 10 and encapsulating the electronic device 11, 12 (Fig. 2A).
However, Chen does not explicitly disclose a plurality of fillers in the encapsulant, configured to diffuse light interacting with the electronic device, wherein the plurality of fillers occupy 30% to 70% of a volume of the encapsulant.
Hiramatsu recognizes a need for satisfactorily controlling the radiant intensity distribution of a light (¶ 15). Hiramatsu satisfies the need by dispersing a filler (i.e., scattering material or scatterer; ¶ 9 & ¶ 141-¶ 143. It is noted the word “scatter” means “to diffuse.” In other words, scattering material or scatterer diffuses light) in a base material (i.e., epoxy resin is used as the base material; ¶ 170) of a first region 204 (Fig. 2 & ¶ 142) within a range of 0.01 vol % to 50 vol % of a dispersion density (¶ 144; ¶ 62, dispersion density is scattering volume ratio), which overlaps the claimed range of 30% to 70% of a volume of the encapsulant.
“In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the volume ratio of 50% or more taught by Hiramatsu overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the encapsulant taught by Chen with the filler taught by Hiramatsu, so as to satisfactorily control the radiant intensity distribution of a light.
Regarding claim 2, Chen in Figs. 2A-2B further teaches a lid 25, 25a (¶ 25, wall structure 25 & frame 25a) on the substrate 10, surrounding the electronic deivce 11, 12 (Figs. 2A-2B, surrounding at least parts of the devices 11, 12) and in contact with the encapsulant 13, 14.
Regarding claim 3, the combinate of Chen and Hiramatsu does not explicitly disclose the substrate comprises a roughened surface weakening light reflection.
	Hawryluk recognizes a need for improving the light emission efficiency of an optical device (¶ 4). Hawryluk satisfies the need by fabricating a roughened substrate surface (¶ 4).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the carrier/substrate taught by Chen and Hiramatsu with the roughened surface taught by Hawryluk, so as to improve the light emission efficiency of an optical device.
Regarding claim 4, Chen in Fig. 2A further teaches an opening 26, 26a (Fig. 2A & ¶ 25, spaces (“26,” “26a”) of lid 25, 25a in which the light shielding elements 26, 26a are located at) on the lid 25, 25a with a side (Fig. 2A, lower side of the opening 26, 26a) defined by the substrate 10.
Regarding claim 5, Chen in Fig. 2A further teaches the encapsulant 13, 14 includes a material preventing transmission of light with a wavelength in a range of from about 720nm to 1000nm (¶ 20-¶ 21, encapsulant 13, 14 includes epoxy resin, which is the same material the Applicant purported in disclosure for the encapsulant material that prevents transmission of light with a wavelength from about 720 nm to 1000 nm (see paragraph 24 in the specification of the present application). Therefore, the encapsulant 13, 14 has the same claimed function).
Regarding claim 6, the combination of Chen and Hiramatsu (Fig. 2) further teaches a refractive index of the encapsulant 204 (Hiramatsu: Fig. 2, ¶ 170 & ¶ 142, epoxy resin) is 1.5 (Hiramatsu: ¶ 274), which anticipates the claimed range of from 1.4 to 1.8. 
Regarding claim 7, the combination of Chen and Hiramatsu (Fig. 2) further teaches the fillers include a light scattering material (Hiramatsu: ¶ 9 & ¶ 141-¶ 143, filler including scattering material or scatterer).
Regarding independent claim 14, Chen in Figs. 2A-2B teaches a semiconductor package 2 (¶ 24, semiconductor package device 2), comprising: 
a substrate 10 (¶ 25, carrier); 
an electronic device 11, 12 (¶ 23, electronic components 11, 12) disposed on the substrate 10; 
a lid 25, 25a (¶ 25, wall structure 25 & frame 25a) disposed on the substrate 10 and surrounding the electronic device 11, 12 (Figs. 2A-2B, surrounding at least parts of the devices 11, 12); 
an encapsulant 13, 14 (¶ 23 & ¶ 20-¶ 21, package bodies 13, 14 including epoxy resin) formed over the substrate 10, encapsulating the electronic device 11, 12 and the lid 25, 25a (Fig. 2A, at least parts of lids 25, 25a).
However, Chen does not explicitly disclose a plurality of fillers in the encapsulant, configured to diffuse light interacting with the electronic device.
Hiramatsu recognizes a need for satisfactorily controlling the radiant intensity distribution of a light (¶ 15). Hiramatsu satisfies the need by dispersing a filler (i.e., scattering material or scatterer; ¶ 9 & ¶ 141-¶ 143. It is noted the word “scatter” means “to diffuse.” In other words, scattering material or scatterer diffuses light) in a base material (i.e., epoxy resin is used as the base material; ¶ 170) of a first region 204 (Fig. 2 & ¶ 142).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the encapsulant taught by Chen with the filler taught by Hiramatsu, so as to satisfactorily control the radiant intensity distribution of a light.
Regarding claim 16, the combination of Chen and Hiramatsu (Fig. 2) further teaches the fillers include a light scattering material (Hiramatsu: ¶ 9 & ¶ 141-¶ 143, filler including scattering material or scatterer).
Regarding claim 17, Chen in Fig. 2A further teaches the encapsulant 13, 14 is in contact with the lid 25, 25a through both an inner surface and an outer surface of the lid 25, 25a (Fig. 2A, surface of lid 25a facing inside of the package 2 i.e., inner surface of 25a, and surface of lid 25 facing outside of the package 2 i.e., outer surface of 25).
Regarding claim 18, Chen in Fig. 2A further teaches the lid 25, 25a includes at least one opening 26, 26a (Fig. 2A & ¶ 25, spaces (“26,” “26a”) of lid 25, 25a in which the light shielding elements 26, 26a are located at), and wherein the at least one opening 26, 26a is defined by the lid 25, 25a and substrate 10.
Regarding claim 19, Chen in Fig. 2A further teaches height of the at least one opening 26, 26a measured from the substrate 10 to a topmost point of the at least one opening 26, 26a is less than two-third of a thickness of the electronic device 11, 12 (Fig. 2A discloses the height of the opening 26 or 26a is less than two-third of the thickness of the detector 12).
Regarding claim 20, Chen in Fig. 2A further teaches the electronic device 11, 12 is an optical detector 12 (¶ 19, electronic component 12 is a light detector).
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Hiramatsu, and further in view of US 2012/0153323 A1 to Hawryluk et al. (“Hawryluk”).
Regarding claim 3, the combinate of Chen and Hiramatsu does not explicitly disclose the substrate comprises a roughened surface weakening light reflection.
	Hawryluk recognizes a need for improving the light emission efficiency of an optical device (¶ 4). Hawryluk satisfies the need by fabricating a roughened substrate surface (¶ 4).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the carrier/substrate taught by Chen and Hiramatsu with the roughened surface taught by Hawryluk, so as to improve the light emission efficiency of an optical device.
Regarding claim 15, the combinate of Chen and Hiramatsu does not explicitly disclose the substrate comprises a roughened surface weakening light reflection.
	Hawryluk recognizes a need for improving the light emission efficiency of an optical device (¶ 4). Hawryluk satisfies the need by fabricating a roughened substrate surface (¶ 4).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the carrier/substrate taught by Chen and Hiramatsu with the roughened surface taught by Hawryluk, so as to improve the light emission efficiency of an optical device.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 10, Chen does not explicitly disclose the lid includes a curved outer surface.
However, there are two known options of forming a lid (i.e., frame) disposed on a substrate and surrounding an optical component, according to U.S. Patent Publication No. 2014/0203305 A1 to Kawano et al.:  (1) forming the lid/frame including a curved outer surface (Fig. 12 & ¶ 73, frame 20F) and (2) forming the lid/frame including an angled outer surface (Fig. 1 & ¶ 40, frame 20). With either option of (1) or (2), a lid/frame is formed on a substrate and surrounding an optical component. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to try forming the lid/frame including a curved outer surface as an obvious matter of design choice between two known options as described above with a reasonable expectation of success of providing a lid/frame in a semiconductor package (see In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 8 would be allowable, the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, a height of the opening measured from the substrate to a topmost point of the opening is at least greater than the diameters of the particles of the fillers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895       

/JAY C CHANG/Primary Examiner, Art Unit 2895